525 Pa. 504 (1990)
582 A.2d 857
WILLS EYE HOSPITAL and Phico Insurance Company, Appellants,
v.
WORKERS COMPENSATION APPEAL BOARD and Henry DeWaele, Appellees.
Supreme Court of Pennsylvania.
Argued April 3, 1990.
Decided October 19, 1990.
Patrice Toland, for appellants.
Larry Pitt, for appellees.
Robin Ball, Thomas J. Magrann, Secty., W.C.A.B., for DeWaele.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.
Prior report: 135 Pa.Cmwlth. 6, 582 A.2d 39.

ORDER
PER CURIAM.
Order affirmed.
NIX, C.J., and FLAHERTY and McDERMOTT, JJ., dissent.